Citation Nr: 0107030	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-05 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for diabetes mellitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The appellant served a period of active duty for training 
(ACDUTRA) from September 1973 to January 1974, with 
additional Army National Guard service through June 1997, 
including periods of inactive duty training (INACDUTRA) and 
ACDUTRA.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The record contains no current diagnosis of tinnitus and 
no medical evidence relates tinnitus to ACDUTRA.

3.  No medical evidence of record relates the appellant's 
diabetes mellitus to ACDUTRA.

4.  By unappealed decision dated April 1993, the RO denied 
the appellant's claim of entitlement to service connection 
for a low back injury.

5.  The evidence associated with the claims file subsequent 
to the April 1993 decision does not bear directly and 
substantially upon the specific matter under consideration 
and need not be considered to decide fairly the merits of the 
claim.



CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by ACDUTRA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1101, 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (2000).  

2.  Diabetes mellitus was not incurred in or aggravated by 
ACDUTRA.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1101, 1110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (2000).  

3.  The RO's April 1993 decision denying entitlement to 
service connection for a low back injury is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.303, 20.1103 
(2000).

4.  The evidence received since the April 1993 rating 
decision is not new and material, and the requirements to 
reopen the appellant's claim of entitlement to service 
connection for a low back injury have not been met.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The appellant contends that he incurred tinnitus and diabetes 
during active service.  As a preliminary matter, the Board 
notes that effective November 9, 2000, the Veterans Claims 
Assistance Act of 2000, was signed into law.  See Pub. L. No. 
106-475, 114 Stat. 2096 (2000) ("VCAA").  This law sets 
forth requirements for assisting a claimant in developing the 
facts pertinent to his claim.  The Board finds that even 
though this law was enacted during the pendency of this 
appeal, and thus, has not been considered by the RO, there is 
no prejudice to the appellant in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the appellant).  

The Board finds that the appellant was provided adequate 
notice as to the evidence needed to substantiate his claims.  
Although the appellant was initially informed of the evidence 
needed to establish a "well-grounded" claim, which is no 
longer a valid basis for service connection, see VCAA, supra, 
the basic elements for establishing service connection, 
irrespective of the "well-grounded" doctrine, have remained 
unchanged.  The RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file, the appellant has been offered an opportunity to 
submit additional evidence in support of his claim, and to 
appear at a personal hearing.  In short, the Board concludes 
that the duty to assist has been satisfied, as well as the 
duty to notify the appellant of the evidence needed to 
substantiate his claim, and the Board will proceed with 
appellate disposition on the merits.

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease incurred in, or aggravated by, active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  The term 
"active military, naval, or air service" includes: (1) active 
duty, (2) any period of active duty for training during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in the line of duty, and (3) 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  See 38 U.S.C.A. 
§ 101(24) (West 1991); 38 C.F.R. § 3.6(a) (2000); Paulson v. 
Brown, 7 Vet. App. 466 (1995).

Generally, to prove service connection, a veteran must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2000).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2000).

A preexisting disease will be presumed to have been 
aggravated by active service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153 (West 1991).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation when the pre-service disability underwent an 
increase in severity during active service.  See 38 C.F.R. 
§ 3.306(b) (2000).

In relation to the present appeal, the appellant submitted an 
audiology evaluation dated April 1999.  During the 
evaluation, he complained of ringing in his ears for the past 
two years and a history of noise exposure in the military.  
He was assessed with mild to severe sensorineural hearing 
loss.  A July 1994 Army National Guard physical examination 
found the presence of sugar in the urine and recommended an 
evaluation for diabetes.  That same month, the appellant was 
diagnosed with diabetes at Jonesboro Church Health Center, 
and he continued to be followed for diabetes through 1999.

Based upon the aforementioned evidence, the Board must find 
that a preponderance of the evidence is against a grant of 
service connection for tinnitus or diabetes.  The record 
contains no current diagnosis of tinnitus and, in the absence 
of a diagnosis of a current disability, service connection 
may not be granted.  The Board further observes that the 
appellant, in April 1999, reported ringing of the ears for 
the past two years.  As the appellant was discharged from the 
Army National Guard in June 1997, the appellant's symptoms 
clearly did not occur during a period of ACDUTRA.  In 
addition, no medical evidence relates the claimed tinnitus to 
a previous period of ACDUTRA, and the appellant has 
identified no specific instances of noise exposure during 
ACDUTRA that led to his claimed tinnitus.  Accordingly, the 
benefit sought on appeal must be denied.

As to the appellant's claim for service connection for 
diabetes, the July 1994 examination was performed as an 
"over 40" physical examination and the appellant was not 
serving on ACDUTRA at that time.  Furthermore, the record 
contains no medical evidence that the appellant's diabetes 
was incurred in or aggravated by any previous period of 
ACDUTRA.  Accordingly, the benefit sought on appeal must be 
denied.

II. New and Material

The appellant's claim of entitlement to service connection 
for a low back injury has been previously considered and 
denied by the RO.  The RO initially denied service connection 
for a low back injury in April 1993.  It found that the 
appellant sustained an acute muscle strain in August 1977 
during INACDUTRA and that it was not related to his current 
low back disorder.  The appellant was notified of the April 
1993 decision and provided with his appellate rights that 
same month, but he did not file a Notice of Disagreement to 
that decision.  The RO subsequently denied the appellant's 
claim of entitlement to service connection for a low back 
disorder in various rating decisions and letters from March 
1998 to November 1999.  The RO found that the appellant 
failed to submit new and material evidence because it was 
essentially duplicative of previously submitted evidence.  
The RO again observed that the evidence did not establish 
that a current low back disorder was due to the injury 
sustained in 1977.

As the appellant did not appeal the RO's April 1993 rating 
decision, that determination is final.  38 U.S.C.A. 
§§ 7105(a), (b)(1),(c) (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2000).  Once an RO decision becomes final under 38 
U.S.C.A. § 7105(a) (West 1991), absent the submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicated by the VA.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000); Suttmann v. Brown, 
5 Vet. App. 127, 135 (1993).  The Board must review all 
evidence submitted since the claim was finally disallowed on 
any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The appellant's claim for service connection may, however, be 
reopened provided the appellant submits new and material 
evidence.  The issue of whether evidence is "new and 
material" is analyzed under 38 C.F.R. § 3.156(a) (2000).  
Reviewing a final decision based on new and material evidence 
is potentially a several step process.  See Elkins v. West, 
12 Vet. App. 209, 214-19 (1999); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

First, the Board must determine whether the evidence 
submitted since the prior decision is new and material, which 
will be discussed below.  If "the Board finds that no such 
evidence has been offered, that is where the analysis must 
end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If new 
and material evidence has been presented, the claim is 
reopened and it must be determined whether VA's duty to 
assist has been fulfilled.  If so, the Board may evaluate the 
merits of the claim.  See Winters v. West, 12 Vet. App. 203, 
206-7 (1999); Winters v. Gober, rev'd on other grounds, No. 
99-7108 (Fed. Cir. July 2000).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (2000); see also 
Hodge, supra.  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The relevant evidence that was of record at the time of the 
RO's April 1993 denial included Army Reserve medical records; 
a May 1992 report from Gary L. McGrew, M.D.; a July 1992 
letter from Michael L. Ungerank, D.C.; August 1992 records 
from St. Bernard's Regional Medical Center; and a September 
1992 VA examination.

The Army Reserve medical records include a report of back 
injury in August 1977 while the appellant was building a 
bridge.  He was serving on INACDUTRA at the time and was 
diagnosed with a muscle strain.  Subsequent examinations 
dated through August 1990 contained no complaints or findings 
related to the back.  In June 1992, the appellant reported 
that he had reinjured his back in April 1992 and that he 
believed that his problem began with the August 1977 injury.  
He was assessed with chronic low back pain.  A physical 
profile board in August 1992 found the appellant fit to 
perform normal military duties.  During a July 1994 
examination, the appellant reported recurrent low back pain 
since 1977, but stated that it now only bothered him with 
exercise.  

The May 1992 report from Dr. McGrew stated that the appellant 
could return to full duty after convalescing from a low back 
strain.  The July 1992 letter from Dr. Ungerank stated that 
the appellant was treated for low back pain in April 1992.  
Objective findings indicated subluxations of the L3 
vertebrae, right ilium, and left sacroiliac articulations.  
An August 1992 CT scan of the lumbar spine performed at St. 
Bernard's Regional Medical Center identified mild disc 
bulging at L3-L4 and L5-S1.

During the VA examination, the appellant reported that he had 
continuous aching pain since he injured his back in 1977.  He 
reported minimal current symptomatology and the examination 
was essentially negative.  The appellant was diagnosed with 
healed lumbar muscular ligamentous strain.  

The pertinent evidence that has been associated with the 
claims file since the April 1993 RO denial consists of a 
January 1998 personal hearing transcript; February 1998 
records from Caruthersville Police Department; February and 
March 1998 medical records from Pemiscot Memorial; and 
October 1998 lay statements.

At his personal hearing before the RO, the appellant 
testified that he injured his back in 1977 and claimed to 
have continuous problems since that time.  However, he also 
continued to perform physical activities and heavy lifting 
until 1992.  He presently received no medical treatment and 
had last received treatment in 1993.  He exercised and wore a 
brace to help his back.  He was currently a police officer 
and had passed his employment examination.

Records from the Caruthersville Police Department confirm 
that the appellant was involved in an auto accident in 
February 1998.  The appellant reported increased back 
symptomatology following this accident.  The medical records 
from Pemiscot Memorial diagnosed the appellant with 
osteoarthritis of the spine.  The appellant submitted several 
lay statements in October 1998 from his mother, former 
platoon leader, former platoon sergeant, and former company 
commander.  They all wrote that the appellant injured his 
back in August 1977 while building a bridge with the Army 
National Guard.

In considering the recently submitted evidence in conjunction 
with the previous evidence, the Board concludes that the 
recently submitted evidence is new, but not material.  The 
evidence is essentially duplicative of previously submitted 
evidence in that it does not relate the appellant's current 
low back disorder to the injury he sustained during 
INACDUTRA.

The evidence prior to April 1993 established that the 
appellant incurred a muscle strain of the low back in August 
1977 during INACDUTRA.  He thereafter had a recurrence of low 
back complaints in 1992.  The record was completely devoid of 
complaints or findings for the 15 year interval.  The 
evidence received after April 1993 merely confirms that the 
appellant had a muscle strain in August 1977 and that he has 
a current low back disorder, including symptomatology caused 
by a motor vehicle accident in 1998.  However, the record 
continues to contain no competent medical evidence of any 
relationship between the August 1977 muscle strain and the 
present low back disorder.

Therefore, the Board must concur with the RO that the August 
1977 muscle strain was an acute injury.  The RO's April 1993 
denial is final and the benefit sought on appeal is denied.


ORDER

Service connection for tinnitus is denied.

Service connection for diabetes mellitus is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a low back 
injury is not reopened.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

